DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Naomi Helfand on 8 September 2021.

The application has been amended as follows: 
Amend claim 16 to depend from claim 1 instead of canceled claim 3 as shown below.

16. (Currently Amended) The method of claim [[3]] 1, further comprising forming electrical contacts on each of said first surface and said second surface.


Allowable Subject Matter
Claims 1-2, 5-8, 12, 14-16, 18, 20-21, 25-29, 31 and 33-35 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of producing a bifacial photovoltaic cell, the method comprising: effecting simultaneously: - deposition of a phosphorous-containing layer on a first surface of the semiconductor substrate, using POC13 vapors as a component of gaseous phase surrounding the semiconductor substrate; - phosphorous diffusion in the above gaseous atmosphere from the phosphorous containing layer into the substrate to form an n-doped layer; and: - diffusion of the boron from said boron-containing layer into the semiconductor substrate to form a p+-layer in combination with all of the limitations of Claim 1.
Regarding Claim 25, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a bifacial photovoltaic cell prepared according to a method comprising effecting simultaneously: - deposition of a phosphorous-containing layer on a first surface of the semiconductor substrate, using POC13 vapors as a component of gaseous phase surrounding the semiconductor substrate; - phosphorous diffusion in the above gaseous atmosphere from the phosphorous containing layer into the substrate to form an n-doped layer; and: - diffusion of the boron from said boron-containing layer into the semiconductor substrate to form a p+-layer in combination with all of the limitations of Claim 25.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896